Opinion filed April 23, 2020




                                       In The


        Eleventh Court of Appeals
                                    __________

                               No. 11-20-00106-CR
                                   __________

                     IN RE RIGGIN GIDEON VALLEY


                            Original Mandamus Proceeding


                      MEMORANDUM OPINION
         Relator, Riggin Gideon Valley, has filed a pro se petition for writ of
mandamus in this court. He requests mandamus relief related to the duties of the
trial court with respect to an Article 11.07 application for writ of habeas corpus. See
TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015). We dismiss Relator’s petition
for want of jurisdiction.
         We have no jurisdiction to grant the relief requested by Relator with respect
to his pending Article 11.07 writ. See Padieu v. Court of Appeals of Tex., Fifth Dist.,
392 S.W.3d 115, 117–18 (Tex. Crim. App. 2013) (indicating that the Texas Court of
Criminal Appeals has exclusive jurisdiction when an Article 11.07 application is
pending). We have no authority to issue writs of mandamus in criminal law matters
pertaining to proceedings under Article 11.07. In re McAfee, 53 S.W.3d 715, 718
(Tex. App.—Houston [1st Dist.] 2001, orig. proceeding). Should an applicant find
it necessary to complain about the processing of an Article 11.07 application for writ
of habeas corpus, the applicant may seek mandamus relief from the Court of
Criminal Appeals. See Benson v. Dist. Clerk, 331 S.W.3d 431, 432 (Tex. Crim. App.
2011) (per curiam).
            Relator’s petition is dismissed for want of jurisdiction.




                                                                   PER CURIAM


April 23, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2